internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si date plr-115970-98 august company subsidiary subsidiary w dl l r e r shareholder city state property a a j o l a t plr-115970-98 dear this letter responds to a letter from your authorized representative dated july correspondence requesting certain rulings on behalf of company under sec_1362 company represents the following facts c i of the internal_revenue_code and subsequent company was incorporated in state in di and elected dollar_figure status company owns property in city and has accumulated shareholder is the sole shareholder of effective d2 earnings_and_profits company on d3 company formed subsidiary and elected to treat b b qs sec_1 is responsible for routine and qs sec_1 was formed to conduct an it negotiates contracts handles the usual leasing and subsidiary as a qualified_subchapter_s_subsidiary pursuant to sec_1361 aircraft leasing and sales business it holds a dealer license and employs an outside consultant to provide assistance in evaluating potential aircraft purchases leasing business qs sec_1 extraordinary aircraft maintenance and all scheduling of aircraft usage administrative functions oversees the maintenance of flight records assists lessees in obtaining ground transportation provides catering to lessees as requested works with the faa and other state and federal agencies on licensing and other regulatory matters and obtains necessary hangar space qs sec_1 intends to provide a fully operational air charter service utilizing its own employee-pilots when leasing aircraft however lessees can either utilize their own pilots contract with third parties or utilize employee-pilots of qss sec_1 - as part of its aircraft on d4 company formed subsidiary and elected to treat qs sec_2 was formed to conduct a real a qualified_subchapter_s_subsidiary pursuant to qs sec_2 subsidiary as sec_1361 b estate management business and to manage various properties including the property owned by company following services as part of its business tenants negotiating leases contracting for various services to be performed on the properties including maintenance and upkeep of the properties and the structural_components roofs and plumbing cleaning and painting settling tenant disputes assisting tenants in the marketing and development of commercial real_estate and handling capital expenditures_for commercial investment and development properties qs sec_2 performs the advertising for rf a plr-115970-98 company either directly or through qs sec_2 provides various services in the leasing of property including maintenance of common areas parking lots sidewalks structural_components plumbing and roofs periodic on-site inspections negotiation and oversight of independent contractors who assist in the maintenance and upkeep of property general cleaning painting and repair advertising assistance for tenants and the usual marketing leasing and administrative functions involved in leasing and managing real_estate company anticipates receiving or accruing approximately dollar_figureb in rents and incurring approximately dollar_figurec in relevant expenses for don property company anticipates receiving or accruing approximately dollar_figuree in income and incurring approximately dollar_figuref in relevant expenses for gd in qs sec_1's aircraft leasing business sec_1361 defines an a small_business_corporation for which an election under sec_1362 is effect for the taxable_year s_corporation as in sec_1361 a provides that a corporation that is a qualified_subchapter_s_subsidiary qsss shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsss shall be treated as assets liabilities and such items as the case may be corporation of the s sec_1362 a i provides that an election under sec_1362 to be an s_corporation terminates whenever the corporation i of each of three consecutive taxable years and receipts for each of such taxable years more than percent of which are passive_investment_income has accumulated_earnings_and_profits at the close has gross ii - sec_1362 d c i provides that except as otherwise provided in subparagraph c the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 ii b of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 ii b provides that rents does f plr-115970-98 not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation generally significant services are not rendered and the sec_1362 c ii provides that passive_investment_income shall not include interest on any obligation acquired in the ordinary course of the corporation's trade_or_business from its sale of property described in sec_1221 described in sec_1221 is stock_in_trade of the taxpayer or other_property of inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer's trade_or_business a kind which would properly be included in the the property based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude the following company meets the test of sec_1 c ii b rent company receives from the leasing of property is not passive_investment_income under sec_1362 i in its leasing of property therefore the company meets the test of sec_1 in its aircraft leasing business c ii b to the extent company receives rent from qs sec_1's aircraft leasing business the rent is not passive_investment_income under sec_1362 d c therefore - to the extent company receives interest from an installment_sale of inventory through qs sec_1's aircraft sales business the exception in interest will not be passive_investment_income under sec_1362 d c i sec_1362 d c ii applies and the the income company receives from os sec_2's rental management business is not passive_investment_income under plr- sec_1362 d c except for the specific rulings above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding classification of any amount of income as rent in either the leasing of property or the aircraft leasing business the qualification of any aircraft as inventory for purposes of qs sec_1's aircraft sales business corporation or subchapter_s subsidiaries income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 whether qs sec_1 or qs sec_2 are qualified finally the passive investment whether company is an s the in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representative this ruling is directed only to the taxpayer who requested according to sec_6110 this ruling may not be used or it cited as precedent sincerely ‘donna u young donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries encl copy of this letter copy for sec_6110 purposes co
